
	

114 HR 4813 IH: ABLE Age Adjustment Act
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4813
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Van Hollen (for himself, Mr. Crenshaw, Mrs. McMorris Rodgers, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the age requirement with respect to
			 eligibility for qualified ABLE programs.
	
	
 1.Short titleThis Act may be cited as the ABLE Age Adjustment Act. 2.Modification of age requirement for qualified ABLE programs (a)In generalSection 529A(e) of the Internal Revenue Code of 1986 is amended by striking age 26 each place it appears in paragraph (1)(A) and (2)(A)(i)(II) and inserting age 46.
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
